Citation Nr: 0201323	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE
Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 



INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a decision of the Manila, Philippines, VA 
Regional Office (RO), which found that the appellant's 
deceased spouse had no recognized service and that the 
appellant was not eligible for VA benefits.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
April 2001 order, the Court granted an unopposed motion of 
the Secretary of Veterans Affairs to vacate the Board's 
decision and remand the case to the Board in light of the 
recently enacted Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  The VA has satisfied its duty to notify and assist the 
appellant.  

2.  The U.S. service department has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse has not met the service 
requirements to be considered a veteran and the appellant 
does not have basic eligibility for VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 
3.8, 3.9, 3.203 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's spouse (decedent) did not file a claim for VA 
benefits during his lifetime and his claims file was created 
with receipt of the appellant's claim for death benefits in 
November 1997.  Accompanying the claims form, the appellant 
submitted a photocopy of a Philippine Army discharge 
certificate pertaining to an individual with the decedent's 
name; however, in the appellant's claim the last letter of 
the last name is "z" and in the certificate it is "s".  
The Philippine Army discharge certificate indicates service 
with United States Armed Forces in the Far East (USAFFE) from 
August 1945 to May 1946 in "A" Co., 1st MP BN (PA).  The 
death certificate reflects that the decedent expired in 1995 
from respiratory failure due to pleurisy with effusion.  The 
last letter of his last name is "s."  The appellant also 
submitted a copy of a marriage certificate showing that she 
and an individual with the decedent's last name (last letter 
"s") and a different first name were married in 1947.   

In February 1998 the RO requested verification of the 
decedent's service and any service medical records from the 
service department (Army Reserve Personnel Center-ARPERCEN).  
The identifying information provided by the RO was obtained 
from the appellant's claims form and the service discharge 
certificate that she submitted.  

In April 1998 the RO wrote to the appellant advising her that 
during his lifetime the decedent had not established service 
connection for any disability, and that to be entitled to 
dependency and indemnity compensation (DIC) it had to be 
shown that a service related disability caused or materially 
contributed to or hastened death.  She was asked to submit 
medical records pertaining to conditions which she believed 
were related to her husband's death from the time of service 
discharge until 1995, to include actual clinical records, 
laboratory reports, X-rays and other documentation.  She was 
advised to send the evidence as soon as possible and that, if 
it was not received within one year, the effective date of 
any benefit granted would be affected.  

In May 1998 ARPERCEN replied to the RO that the decedent had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.   

In June 1998 the RO advised the appellant that records showed 
that her spouse did not have the required military service 
for VA benefits, explaining that eligibility for such 
benefits required verification by ARPERCEN of valid service.  
She was further informed that ARPERCEN had advised that a 
search of its records provided no evidence that her spouse 
had been a member of the Commonwealth Army of the 
Philippines, including in the recognized guerillas, in the 
service of the Armed Forces of the United States.  The RO 
also identified the other evidence of record and advised her 
of her appellate rights.  

In June 1998 the appellant submitted a private medical 
certificate of June 1997 in response to the RO's April 1998 
letter asking for medical evidence.  The certificate reflects 
that the decedent was hospitalized for a few days in January 
1995 for pleuritis.  In September 1998, the appellant 
submitted a notice of disagreement.  

The appellant was provided a Statement of the Case (SOC) in 
September 1998 regarding whether she met the basic 
eligibility requirements for VA benefits.  In the SOC she was 
informed of the evidence of record, the procedural history of 
the case, the laws and regulations as to establishing 
recognized service, and an explanation of the decision in the 
case.  

In her substantive appeal the appellant argued that the 
decedent was a World War II veteran with more than 90 days of 
war-time service, and that the RO was incorrect in denying 
her claim.  

In February 1999, the RO requested that ARPERCEN verify the 
service of the decedent using the first name that was given 
on the marriage certificate and the alternate spelling of the 
last name given on the appellant's claims form, along with 
other identifying information.  In March 1999, ARPERCEN 
reported that no change was warranted in the prior negative 
certification of May 1998.  

The RO provided the appellant with a Supplemental Statement 
of the Case (SSOC) in April 1999 which describes the evidence 
received since the SOC was issued and gives a detailed 
explanation of the reasons and bases for the decision.  The 
appellant was advised that she could submit comments if she 
wished. 

In a June 1999 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN and that the individual 
records for each potential claimant are maintained in 
alphabetical order.  It was noted that ARPERCEN had 
repeatedly informed VA that, unless the claimant reported 
personal data such as name, which is different from that 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
It was also noted that ARPERCEN had indicated that a 
potential claimant's service was verified by the records 
associated with his name and that, if the name is a common 
one or if there are minor discrepancies in spelling or middle 
initial, ARPERCEN would compare the service number, date of 
birth, place of birth, and names of next of kin provided in 
the request for information with the records they have on 
file.  The RO noted that documents issued by the Philippine 
Army or Philippine Veterans Affairs (with the exception of 
Form 23, Affidavit for Philippine Army Personnel) were of no 
value in establishing service unless they contained personal 
data that was substantially different than that VA had 
provided to ARPERCEN.  The RO noted that the Philippine 
government has its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Army and that its findings are not binding on 
ARPERCEN.  The RO noted that two variations of the name had 
been used and that the service department had certified that 
the appellant's spouse had no valid service.  

In June 1999 the RO wrote to inform the appellant that her 
appeal was being certified to the Board and advising her as 
to such matters as time limits for submitting additional 
evidence and appointing or changing a representative.  In a 
July 199 response to the RO, the appellant said that she was 
not interested in having a personal hearing.  

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2001).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2001).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.8, 
3.9. 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Veterans Court") has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).


Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In February 1998, subsequent to receipt of the appellant's 
claim for death benefits, the RO requested from the U.S. 
service department verification of the decedent's service.  
While awaiting a reply from ARPERCEN, the RO advised the 
appellant of the medical evidence necessary to support her 
claim.  This no doubt was to expedite processing of her 
claim, assuming that her spouse had military service that 
would meet the basic eligibility requirements for VA 
benefits.  However, in May 1998 ARPERCEN informed the RO that 
the decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In other 
words, he had no service that would qualify the appellant to 
receive VA benefits (regardless of any medical evidence).  As 
noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.  

The RO advised the appellant of her lack of basic eligibility 
in June 1998 and explained the basis for its determination, 
noting the type of evidence that would establish qualifying 
service.  The matter of basic eligibility was again explained 
and discussed in the September 1998 Statement of the Case, 
which includes the applicable law and regulations, with 
additional explanation in the SSOC.  Thus, the RO provided 
any notification required under the VCAA.  Additionally, in 
February 1999 the RO provided ARPERCEN variations of the 
decedent's name in light of inconsistent information that had 
been provided by the appellant.  Therefore, it is concluded 
that the RO met any duty to assist the appellant by its 
multiple attempts to obtain the required service department 
verification of service.  

In light of the above explanation, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions set forth in the new law and 
regulation.  Where there has been substantial compliance with 
the new legislation and the new implementing regulation, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Thus, the appellant is not prejudiced by the Board deciding 
her claim without remanding the case to the RO for 
consideration under the new legislation.  Bernard v.  Brown, 
4 Vet. App. 384 (1993).

As to the matter of the appellant's basic eligibility for VA 
benefits based on her spouse's service, the Board notes that 
she submitted a photocopy of a discharge document from the 
Philippine Army verifying service in "A" Co., 1st MP BN 
(PA).  However, VA is not bound by Philippine Army 
determinations of service.  The Court has held that a service 
department determination as to an individual's service shall 
be binding on VA.  See Duro; Dacoron.  Therefore, inasmuch as 
the U.S. service department's determination regarding the 
decedent's service is binding on VA, the Board must conclude 
that the decedent was not a "veteran" for purposes of 
entitlement to VA benefits, and the appellant's claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, it should be noted that under the VCAA the term 
"claimant" means any individual applying for, or submitting 
a claim for, any benefit under the laws administered by the 
Secretary.  38 U.S.C.A. § 5100 (Supp. 2001).  Regardless of 
whether of the appellant (or her spouse) met any prior legal 
definition of "claimant," the claim was fully developed by 
the RO and nothing further is required by the VCAA.  


ORDER

Entitlement to basic eligibility for VA benefits is denied. 




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

